Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lewis, J.), rendered November 25, 1996, convicting him of assault in the first degree (three counts), assault in the second degree (two counts), and criminal possession of a weapon in the third degree, after a nonjury trial, and imposing sentence.
*430Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Sullivan, Goldstein and McGinity, JJ., concur.